Case 7:20-cv-07444-VB Document 8 Filed 10/09/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a re ——— xX
CHAIM LEBOVITS, individually and on
behalf of others similarly situated,
Plaintiffs,
V.
ARS NATIONAL SERVICES, INC., and
JOHN DOES 1-25,
Defendants.
-- --- ---X

 

   

taper ee o 4,
f jm ekaemaeranan ririiss ate

| USDC SOI Sent

 

 
    

a = Ty
| DOCUMENT i
| ELECTRONICALLY bo Lap
PROC
[PATER 10 4].

 

20 CV 7444 (VB)

The Court has been advised that the parties have reached a settlement in principle in this

case. Accordingly, it is hereby ORDERED that this action is dismissed without costs, and

without prejudice to the right to restore the action to the Court’s calendar, provided the

application to restore the action is made by no later than December 7, 2020. To be clear, any

application to restore the action must be filed by December 7, 2020, and any application to

restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are

cancelled, Any pending motions are moot.

Dated: October 9, 2020
White Plains, NY

SO ORDE

\ WU

 

Vincent L. Briccetti
United States District Judge
